Citation Nr: 0519400	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUES

Entitlement to an increased rating for myositis of the right, 
upper scapula, currently evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO granted an increased rating of 10 percent for 
myositis of the right, upper scapula and denied a compensable 
rating for hemorrhoids.  The veteran filed a notice of 
disagreement (NOD) for both issues in October 2002 and the RO 
issued a statement of the case (SOC) in April 2003 for 
myositis of the right, upper scapula.  The veteran filed a 
substantive appeal in May 2003.

In a March 2004 rating decision, the RO increased the rating 
for hemorrhoids to 10 percent and issued an SOC that same 
month.  The veteran did not file a substantive appeal for 
this issue and the time period for filing such expired in May 
2004.  Hence, this issue is not in appellate status.

In December 2003, the veteran requested a hearing at the RO 
with a member of the Board (travel board hearing).  In March 
2004 she withdrew this request in favor of a hearing with a 
local hearing officer.  This latter request was withdrawn in 
October 2004.

During the course of the appeal, the veteran moved and the RO 
in Seattle, Washington now has jurisdiction over the 
veteran's claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for myositis of 
the right, upper scapula has been accomplished.

2.  The veteran is right-hand dominant.

3.  Myositis of the right, upper scapula is manifested by 
complaints of pain and limited right arm related activities.  
Objectively, range of motion of the right shoulder has been 
full and without pain on flexion, abduction, and external 
rotation; internal rotation demonstrated pain at 90 degrees.  
There is no decreased range of motion due to pain, fatigue, 
lack of endurance, or incoordination.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for myositis 
of the right, upper scapula are not met.  38 U.S.C.A. §§ 
1155, 5103,5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5021, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an 
increased rating for myositis of the right, upper scapula has 
been accomplished.  

Through the April 2003 SOC, April 2005 supplemental SOC 
(SSOC), and the RO's letters of June 2002 and November 2004, 
the RO notified the veteran of the legal criteria governing 
the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, she was given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the notice letters of June 2002 and 
November 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he submit medical evidence in her 
possession and to identify and provide the necessary releases 
for any medical providers from whom she wished the RO obtain 
medical records and consider evidence.  She was also advised 
that she could submit statements from herself or others that 
described how her disability had worsened.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claim. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided before and after the rating action 
on appeal.  However, the Board finds that any lack of pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.

As noted above, the April 2003 SOC and the April 2005 SSOC 
notified the veteran what was needed to substantiate her 
claim and also identified the evidence that had been 
considered with respect to her claim.  Moreover, the RO 
notified the veteran of VA's duties to notify and assist in 
its letters of June 2002 and November 2004.  After the notice 
letters, SOC, and SSOC, the veteran was afforded an 
opportunity to respond.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim for an increased rating for myositis of the right, 
upper scapula.  The veteran's service medical records were 
obtained and the veteran submitted her private medical 
records.  All of these records have been associated with the 
claims file.  Furthermore, copies of VA examination reports 
are also of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicated, any 
existing pertinent records that need to be obtained. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
adjudication of the claim is harmless.  Id.; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for an increased rating for 
myositis of the right, upper scapula. 


II. Background

Service connection for myositis of the right, upper scapula 
was established in an August 1997 rating decision based on 
evidence of right shoulder pain in service and a diagnosis 
made shortly after service.  A noncompensable rating was 
assigned based on post-service medical findings.

The report of a  July 2002 VA examination notes the veteran's 
complaints of daily discomfort in the right shoulder.  Pain 
was, reportedly, 5 to 10 on a scale of 0 to 10 with 10 being 
the worst pain.  Examination of the neck revealed tightness 
and tenderness of the trapezius and rhomboid only on the 
right.  Range of motion of the cervical spine was normal.  
Range of motion of the right shoulder was also normal with 
flexion to 180 degrees, extension to 45 degrees, abduction to 
180 degrees, and internal and external rotation to 90 
degrees.  Motor and sensory examination was normal.

Private medical records from Edward C. Rabbitt, M.D., show 
that the veteran was seen in October 2004, in part, for 
evaluation of right upper back and shoulder pain.  She 
indicated that she continued to have pain despite treatment.  
On examination, her right shoulder demonstrated full range of 
motion that was free of pain; there was no evidence of 
restricted active movement.  Abduction was without pain.  She 
had a trigger point at the superomedial border of the right 
scapula.  Neck motion was fairly good with some pain in the 
scapular of the extremes.  

The report of a  December 2004 VA examination  notes the 
veteran's complaints of discomfort in the area of the right 
scapula and occasionally the back of the neck.  She indicated 
that she had discomfort in raising her arm to any degree and 
with carrying pocketbooks on her right shoulder.  She 
indicated that functional impairment was limited to pain on 
raising her arm.  The physician noted that the veteran was 
right-hand dominant.  On examination of the right shoulder, 
flexion and abduction was to 180 degrees and internal and 
external rotation was to 90 degrees.  All movements were pain 
free except for internal rotation at 90 degrees.  There was 
no decreased range of motion of the right shoulder as a 
result of pain, fatigue, lack of endurance, or 
incoordination.  X-rays of the right shoulder were normal.

Medical records from Dr. Rabbitt dated in January 2005 
indicate that an MRI was unremarkable with no significant 
pathology.  He indicated that the veteran continued to have a 
trigger point and some pain radiating into the right 
posterior shoulder.

Private treatment records from Jen Mullins, a physical 
therapist, dated in January and February 2005 indicates the 
veteran complained that therapy aggravated her right shoulder 
pain.  She also indicated that pain improved after working on 
her posture.  


III. Analysis

The veteran contends that myositis of the right, upper 
scapula is more disabling than reflected in the 10 percent 
rating.  She specifically asserts that regular activities 
such as wearing a bra, working on a computer, lifting things 
above her head, and sleeping in certain positions could cause 
pain.


Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14.

The veteran's right shoulder disability is rated as 10 
percent disabling under Diagnostic Code 5201-5203, which is 
merely reflective of mysositis affecting the clavicle or 
scapula.  See 38 C.F.R. §§ 4.20, 4.27.  The rating schedule 
directs that myositis is to be rated on limitation of motion 
as degenerative arthritis under the diagnostic code 
concerning the affected part.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Diagnostic Code 5201, pursuant to which limitation of motion 
of the arm is evaluated, provides that, when the major 
extremity is involved, the ratings authorized by this 
diagnostic code are 20 percent when motion is limited to the 
shoulder level, 30 percent when motion is limited to midway 
between the side of the body, and 40 percent when motion from 
the side is limited to 25 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The fundamental finding for the purpose of applying 
Diagnostic Code 5201 is abduction (that is, elevation of the 
arm from the side).  Abduction ranges from 0 to 180 degrees.  
Full range of motion from the side is to 180 degrees, and 
motion from the side to shoulder level is to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2004).

The Board has considered the pertinent evidence in light of 
the applicable criteria and finds that a rating higher than 
10 percent for myositis of the right, upper scapula is not 
warranted.  The medical evidence in this case demonstrates 
that the primary characteristics of the right shoulder 
disability are pain and complaints of limited motion.  
Objectively, however, pain only occured at the extreme of 
internal rotation.  Although the veteran has  indicated she 
has functional impairment in raising her arm due to pain, all 
medical findings indicate that she has had full range of 
motion.  Since the evidence clearly shows that abduction, as 
well as any other right shoulder movement, is not limited in 
any way, the criteria for any of the higher ratings have not 
been met.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In this case, the Board observes that, notwithstanding the 
objective evidence of full motion,  that the veteran's 
complaints of pain, and any conceivable functional loss 
associated with such pain, is already the basis for the 
current 10 percent rating for the veteran's right shoulder 
disability.  Thus, that factor, alone, provides no basis for 
assignment of any higher rating.  There simply is no showing 
that, even during flare-ups or repeated use, the veteran's 
pain is so disabling as to meet the requirements for even the 
minimum compensable rating under Diagnostic Code 5201, much 
less any rating higher than the currently assigned 10 
percent.

Under these circumstances, the Board finds that the claim for 
a higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine.  However, as the competent medical 
evidence simply does not support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating higher than 10 percent for myositis of the right, 
upper scapula is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


